DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.
 
Election/Restrictions
Claims 4-11, 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/28/21.  It is noted that claim 14 is withdrawn at least because it depends from withdrawn claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6686042 to LeGallee in view of US 2007/0177273 to Benson in view of US 2010/0208349 to Beer.  Further evidence provided by US 2015/0177433 to Kumagai.
LeGallee teaches a pigment flake comprising a stack of layers, specifically dielectric layers and absorbing layers (Fig. 1).  The dielectric layers are formed from high/low alternating refractive index stacks (6:38-61).  LeGallee does not teach the inclusion of nanoparticles in a layer of the stack.  
However, Benson teaches a composite film comprising an alternating stack of high and low refractive index layers 12, 14 [0027; 0032].  The composite film further includes additional layers 20, 24, and 28 that are absorbing layers containing dyes or pigment [0058] in the form of nanoparticles [0055].  Such absorbing nanoparticles are well known in the art as evidenced by Kumagai [0004].  The composite film structure comprising additional layers 20, 24, and 28 (i.e., the combination of Fig. 2 and 3) results in 3 absorbing layers, each absorbing layer separated by a stack.  
Benson does not teach including nanoparticles in the high or low refractive index layers.  However, Beer teaches a similar composite film comprising alternating layers of high and low refractive index having a large difference in refractive index [0001; 0009].  In order to achieve the large difference in refractive index, inorganic nanoparticles are added to the high refractive index layer to boost the refractive index [0112-0113].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include absorbing layers comprising absorbing nanoparticles between sets of dielectric layers in a pigment flake because Benson teaches that such a composition and orientation is a suitable alternative for optical layer stacks (Fig. 3 vs. Fig. 1-2) for achieving the desired visual appearance associated with the absorbing layer.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include inorganic nanoparticles in the high refractive index layer in order to advantageously boost the refractive index and achieve a big difference of refractive indices.

Response to Arguments
Applicant’s arguments, filed 7/5/22, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive in light of co-filed claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759